 



2050 Motors, Inc.

Stop Action Orders

 

Investor / Party  Cert #   Shares   Date Issued              Alexandria Hedrick 
 5208    700,000   2016-12-01 BKS Cambria LLC   5412    25,000,000   2018-10-17
c/o Bernd Schaefers   5413    18,103,448   2018-10-17 former Director   5433  
 25,000,000   2018-11-08     5434    16,666,667   2018-11-08     5360  
 5,640,000   2017-09-15     5461    7,000,000   2019-03-12 George Hedrick 
 5201    600,000   2016-10-24 former CEO   5362    3,500,000   2018-05-01
Gerardo Gomez Gutierrez   5202    500,000   2016-10-24     5368    500,000  
2018-05-01 Hemisphere Group   5297    508,333   2018-01-24 Michael Hu   5189  
 1,000,000   2016-10-18 former CEO   5190    3,400,000   2016-10-18 United
Biorefinery Corporation   5410    25,000,000   2018-10-17 c/o William Fowler 
 5411    12,931,034   2018-10-17     5432    15,416,667   2018-11-08 William
Fowler   5193    880,000   2016-10-18 former CEO   5200    500,000   2016-10-24
               Total        162,846,149    

 

   

 

 